Case 8:18-cv-01519-JAK-PLA Document 144-1 Filed 11/18/19 Page 1 of 42 Page ID
                                  #:7513




               EXHIBIT “A”
Case 8:18-cv-01519-JAK-PLA Document 144-1 Filed 11/18/19 Page 2 of 42 Page ID
                                  #:7514


1
     BRANDON C. FERNALD
2    FERNALD LAW GROUP
     510 West Sixth Street, Suite 700
3    Los Angeles, California 90014
     Telephone: 323-410-0320
4    Facsimile: 323-410-0330
     Email: brandon.fernald@fernaldlawgroup.com
5
     JONATHAN T. SUDER (Pro Hac Vice)
6
     MICHAEL T. COOKE (Pro Hac Vice)
7    CORBY R. VOWELL (Pro Hac Vice)
8
     RICHARD A. WOJCIO, JR. (Pro Hac Vice)
     FRIEDMAN, SUDER & COOKE
9    Tindall Square Warehouse No. 1
10
     604 East 4th Street, Suite 200
     Fort Worth, Texas 76102
11   Telephone: (817) 334-0400
12
     Facsimile: (817) 334-0401
     Email: jts@fsclaw.com
13   Email: mtc@fsclaw.com
14   Email: vowell@fsclaw.com
     Email: wojcio@fsclaw.com
15

16   Attorneys for Plaintiff
     KAJEET, INC.
17

18                         UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
19                              WESTERN DIVISION
20
     KAJEET, INC.,                            CASE NO. 8:18-cv-01519-JAK-PLA
21
                        Plaintiff,
22
                        vs.                   SECOND AMENDED COMPLAINT
23                                            FOR PATENT INFRINGEMENT
     QUSTODIO, LLC,
24

25
                        Defendant.
                                              JURY TRIAL DEMANDED
26
27

28

                                          1
           SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
Case 8:18-cv-01519-JAK-PLA Document 144-1 Filed 11/18/19 Page 3 of 42 Page ID
                                  #:7515


1          Plaintiff KAJEET, INC. files this Second Amended Complaint against
2    Defendant QUSTODIO LLC, alleging as follows:
3                                     I.     THE PARTIES
4          1.     KAJEET, INC. (“Plaintiff” or “Kajeet”) is a corporation organized and
5    existing under the laws of the State of Delaware, with a principal place of business at
6    7901 Jones Branch Drive, Suite 350, McLean, Virginia 22102.
7          2.     Defendant QUSTODIO LLC (“Defendant” or “Qustodio”) is a limited
8    liability company organized under the laws of Delaware with a principal place of
9    business at Passeig de Gracia, 18, 2nd Floor, Barcelona, Spain 08007. Qustodio
10   maintains its principal, and only, North American business location at 2110 Artesia
11   Blvd, Suite 713, Redondo Beach, California 90278, within this District. Qustodio has
12   already appeared in this case and may be served through its counsel of record.
13                           II.    JURISDICTION AND VENUE
14         3.     This is an action for infringement of several United States patents under
15   35 U.S.C. §§ 271, et seq., for defamation by libel under Cal. Civ. Code §44, et seq.,
16   and for the tort of business disparagement under California common law. Federal
17   question jurisdiction is conferred to this Court over patent infringement actions under
18   28 U.S.C. §§ 1331 and 1338(a).
19         4.     This Court has supplemental jurisdiction over the non-patent claims
20   pursuant to 28 U.S.C. § 1367. These claims are so related to the patent infringement
21   claims that they each form part of the same case or controversy because, at a
22   minimum, issues relating to validity of the patents in suit and the litigation conduct of
23   Plaintiff in this and related patent infringement cases are at issue in resolving the
24   business disparagement claim.
25         5.     Defendant maintains its lone established and regular place of business in
26   North America at 2110 Artesia Blvd, Suite 713, Redondo Beach, California 90278,
27   within this District. Defendant develops and/or sells its products, including the
28   Accused Product described herein, from this location.
                                                  2
            SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
Case 8:18-cv-01519-JAK-PLA Document 144-1 Filed 11/18/19 Page 4 of 42 Page ID
                                  #:7516


1          6.     Defendant has sufficient minimum contacts with the Central District of
2    California such that this venue is fair and reasonable. Defendant has committed such
3    purposeful acts and/or transactions in this District that it reasonably should know and
4    expect that they could be hailed into this Court as a consequence of such activity.
5    Defendant has transacted and, at the time of the filing of this Complaint, continues to
6    transact business within the Central District of California.
7          7.     Further, upon information and belief, Defendant makes or sells products
8    that are and have been used, offered for sale, sold, and/or purchased in the Central
9    District of California. Defendant directly and/or through its distribution network,
10   places infringing products or systems within the stream of commerce, which stream is
11   directed at this district, with the knowledge and/or understanding that those products
12   will be sold and/or used in the Central District of California.
13         8.     For these reasons, personal jurisdiction exists and venue is proper in this
14   Court under 28 U.S.C. §§ 1391(b) and (c) and 28 U.S.C. § 1400(b), respectively.
15                           III.   BACKGROUND AND FACTS
16         9.     Kajeet is the owner of all rights and title in and to U.S. Patent No.
17   8,712,371 (“the ‘371 Patent”), U.S. Patent No. 8,667,559 (“the ‘559 Patent”), and U.S.
18   Patent No. 8,630,612 (“the ‘612 Patent”). These patents are sometimes referred to
19   collectively hereinafter as “the Asserted Patents.” The respective inventions disclosed
20   and claimed in the Asserted Patents were developed by the founders, entrepreneurs,
21   and engineers of Kajeet and were assigned to Kajeet upon issuance.
22         10.    Kajeet is a U.S.-based company, founded in 2003, which develops
23   software and hardware solutions promoting safe use of mobile devices by children
24   both at home and in schools and libraries. Kajeet was founded by three fathers who
25   sought to develop systems and methods ensuring safe use of mobile phones, tablets,
26   computers, and other mobile devices by their children.
27         11.    Kajeet has become an industry leader in this area of mobile device
28   management, developing innovations that led to the issuance of thirty-two U.S.
                                                 3
           SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
Case 8:18-cv-01519-JAK-PLA Document 144-1 Filed 11/18/19 Page 5 of 42 Page ID
                                  #:7517


1    patents to date, including the Asserted Patents, and having implemented its solutions
2    in hundreds of school districts comprising thousands of schools across the nation.
3    These innovations were directly developed by the founders and engineers at Kajeet as
4    part of Kajeet’s continuous work to protect children from inappropriate and distracting
5    online content, and to enable schools and families to keep children focused and safe
6    from the many potential dangers associated with unconstrained access to online
7    content.
8             12.   The disclosure and claims of the Asserted Patents describe improved
9    control schemes implemented on communication devices, focusing on applications in
10   which it is undesirable for the user of the communication device to have unfettered or
11   unconstrained access to some or all of the available functionality supported by the
12   communication device. See, e.g., the ‘371 Patent at 1:18-33.1 A typical scenario
13   addressed by the Asserted Patents is that of a smartphone, tablet, or laptop used by a
14   child. See, e.g., the ‘371 Patent at 3:48-54; 4:7-13; and, 4:56-65. This is a relatively
15   new problem that has arisen in the past decade as mobile communication devices have
16   become more popular and more widely used throughout society, including in schools
17   and at home by children. See, e.g., the ‘371 Patent at 1:22-29; 2:47-53; 4:11-27; 6:3-
18   9; 12:20-34; and, 13:52-61. The Declaration of Dr. Charles Knutson and
19   Supplemental Declaration of Charles Knutson, both submitted herewith as Exhibits E
20   and I, respectively, and incorporated for all purposes, including but not limited to this
21

22

23   1
         All citations to the Patent-in-Suit are to the ‘371 Patent, which is attached hereto as
24
     Exhibit C, unless otherwise stated. The citations provided are illustrative rather than
25
     exhaustive and therefore do not comprise complete listings of all portions of the
26
     specification addressed to each topic for which citations are provided. Further,
27
     because each of the Patents-in-Suit share a common specification, the cited passages
28
     are equally applicable to each of the Patents-in-Suit.
                                                    4
              SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
Case 8:18-cv-01519-JAK-PLA Document 144-1 Filed 11/18/19 Page 6 of 42 Page ID
                                  #:7518


1    sentiment and others manifest in Kajeet’s allegations supporting its claims for patent
2    infringement.
3          13.    Mobile smartphones appeared in the mid-1990s as Personal Digital
4    Assistants (“PDAs”). These devices expanded the set of features accommodated by
5    handheld mobile communication devices and their appearance coincided with the rise
6    in popularity and use of the World Wide Web. In 2007, Apple released the first
7    iPhone and in 2008 released the App Store. This signaled the beginning of
8    mainstream smartphone ownership and usage and, in particular, ownership and usage
9    of feature-rich smartphone devices by teens and children. Also during this timeframe,
10   other Internet-capable, mobile computing devices greatly expanded in popularity,
11   including tablet devices, including iPads and Kindles, as well as laptop devices,
12   including the Google Chromebook. Increasingly, these devices are put in the hands of
13   teens and children both by their parents and by schools, giving them ready access
14   which they never had before to inappropriate content, contacts, sexting, online
15   gaming, among other undesirable features and functionality. Further, this new access
16   is cheap, anonymous, and readily-available at any time, day or night from virtually
17   anywhere. Parents, as well as school administrators and others, have struggled with
18   addressing this newly created problem ever since.
19         14.    The Patents-in-Suit are addressed to specific systems and methods for
20   addressing this new problem faced by parents, teachers, business owners, and the like.
21   The Patents-in-Suit recognize that old-world methodologies, such as simply taking the
22   devices away, do not truly address the problem at hand and undermine the safety
23   benefit of device ownership – continuous access for communication, such as always
24   providing a direct means for a parent to call its child or vice versa. For device
25   ownership by teens and others to provide this benefit, the device is necessarily in the
26   possession of the teen at times when he or she is away from parents, teachers, and the
27   like. Old-world monitoring of device use to preventing inappropriate use is therefore
28   also ineffective and does not address the true context of this new problem in society
                                                 5
           SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
Case 8:18-cv-01519-JAK-PLA Document 144-1 Filed 11/18/19 Page 7 of 42 Page ID
                                  #:7519


1    created by the development and proliferation of feature-rich mobile communication
2    devices.
3          15.    As explained in the specification of the Patents-in-Suit, prior art systems
4    and methods for controlling mobile communication device usage in such settings were
5    ineffective. For example, prepaid phone plans placed limits on the charges that could
6    be run up on a mobile communication device but did so through toggling access to the
7    communication network off once the account reached a zero balance. Beforehand,
8    access to the communication network may be unconstrained while after, no access is
9    provided whatsoever. This control scheme was ineffective for preventing misuse of
10   the mobile communication device by a child while still providing access to desirable
11   features. See, e.g., the ‘371 Patent at 2:7-15.
12         16.    Likewise, unlimited use smartphone service plans could prevent the
13   accumulation of excessive usage costs, but were ineffective to prevent overuse or use
14   of a mobile communication device at inappropriate times or to access inappropriate
15   content. See, e.g., the ‘371 Patent at 2:45-53.
16         17.    Other solutions involving control through enforcement of decisions based
17   upon policies defining permitted use that were set and stored only in accessible
18   portions of the memory of the device itself, such as in the volatile memory of the
19   device. These solutions were likewise ineffective as the policies upon which
20   decisions effecting control were vulnerable to manipulation or deletion by virtue of
21   their only being stored in accessible portions of memory of the computing device.
22   Further, such solutions required separate and independent configuration of each
23   computing device to be controlled, resulting in increased administrative costs.
24         18.    The Patents-in-Suit state that the systems and methods disclosed therein
25   “are effective tools for any phone user that requires some level of supervision, such as
26   a handicapped individual, a person suffering from dementia, a corporate employee, or
27   even an adult that has shown poor judgment in the past and needs help managing their
28   affairs.” ‘371 Patent at 5:5-10. The Patents-in-Suit also state that:
                                                 6
            SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
Case 8:18-cv-01519-JAK-PLA Document 144-1 Filed 11/18/19 Page 8 of 42 Page ID
                                  #:7520


1                 The ability to regulate when a phone can be and cannot be used
2          can also be of value to parents and school districts with respect to
           resolving one of the greatest conflicts that exist between parents/students
3
           and school administrators - mobile phone usage by kids. Parents want
4          children to have a mobile phone with them so the child can call the parent
5          if need be, i.e., if someone forgets to pick the child up after school.
6
           School districts do not want the children to have the phones at all because
           the students tend to misuse the phones, i.e., to call friends during
7          school, to cheat, to engage in illegal activity, etc. While the school
8          districts believe that children should be relegated to only using the school
9          phones if the children need to contact a parent, the parents want the
           children to have the phones with them in case they get locked out of the
10
           school, get lost on a field trip, etc. ‘371 Patent at 12:20-34 (emphasis
11         added).
12
     The Patents-in-Suit therefore recognize that it is advantageous to dispose the policies
13
     applied for effecting feature management over communication devices in accordance
14
     with a scheme that prevents access to them by the user of the device, who may have
15
     poor judgment or be motivated to otherwise misuse the communication device.
16
           19.    The inventions disclosed and claimed in the Asserted Patents provide for
17
     systems and methods for providing access to desirable features, such as always
18
     allowing for calls to a parent, for example, while also preventing access to features
19
     deemed inappropriate because of cost (e.g., downloadable games or other
20
     applications), type of content (e.g., gambling or pornographic content), the time of day
21
     or night (e.g., during school hours or after bed time), and/or the device’s location,
22
     among other criteria. See, e.g., the ‘371 Patent at 3:24-29; 3:48-54; 5:14-19; 12:47-
23
     67; and, Claims. The Asserted Patents disclose control embodiments applying
24
     decisions based upon policies defining acceptable and unacceptable uses of a mobile
25
     communication device. The policies may be based on a variety of contexts which are
26
     set by administrators (e.g., parents or teachers). In accordance with certain
27
     embodiments of the inventions disclosed, the policies are set and stored at the server
28
     level to provide simultaneous control over use of one or more mobile communication
                                                 7
           SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
Case 8:18-cv-01519-JAK-PLA Document 144-1 Filed 11/18/19 Page 9 of 42 Page ID
                                  #:7521


1    devices. See, e.g., the ‘371 Patent at embodiment of Fig. 2; 3:24-29; 3:48-54; 12:47-
2    67; and, Claims. The intrinsic record states this at Office Action Response dated
3    October 17, 2013 filed during prosecution of the ‘559 Patent at p. 10, 17 (stating the
4    prior art “does not describe a distributed architecture where policy decisions are
5    performed at the server level and those policies are enforced on the phone
6    itself.”)(emphasis added). A true and correct copy of this Office Action Response is
7    attached hereto as Exhibit H and incorporated for all purposes.
8          20.    Application of use decisions based upon a policy stored remote from the
9    controlled computing device represented an unconventional scheme that was neither
10   well known nor routine for addressing a newly emerging problem in society.
11   Embodiments of the inventions disclosed and claimed in the Asserted Patents
12   provided for more robust control that was more resilient to manipulation and/or
13   disablement by users of the controlled devices and, therefore, more effective than
14   prior art systems and methods.
15         21.    Qustodio is a software developer of solutions accommodating feature
16   management of computing devices configured for operation on communication
17   networks, including laptops, tablets, smartphones, and the like. Each comprises a
18   computing device usable to access online content and applications over a
19   communication network managed by a service provider, such as an internet service
20   provider (ISP).
21         22.    The Accused Products of Qustodio include all versions and releases of
22   Premium plans of the Qustodio Parental Control and Qustodio Professional Business
23   applications, which are marketed and sold as Qustodio for Family, Qustodio for
24   Schools, and Qustodio for Business, when used on devices utilizing any of iOS,
25   Android, Mac OS X, or Windows operating software. Qustodio has confirmed that
26   each of these Accused Products comprise substantially similar features, functionality,
27   and operation, accommodating management of mobile communication devices
28

                                                8
           SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
Case 8:18-cv-01519-JAK-PLA Document 144-1 Filed 11/18/19 Page 10 of 42 Page ID
                                   #:7522


1    accessing content over communication networks via application of settings remotely
2    configured by administrators (i.e., parents, teachers, and/or supervisors).
3          23.    The Accused Products comprise a system of hardware (Qustodio servers)
4    and software (the Qustodio App and local agent software) implementable on
5    computing devices to accommodate management of certain features and functionality
6    of computing devices. The Accused Products effect policy-based control over these
7    devices via, among other things, executing local agent software on the device to route
8    traffic to and from the device through the Qustodio servers. Application of said
9    policies yields decisions defining when and what features and content are accessible
10   on a managed device. Qustodio accommodates selectively permitting or blocking
11   access to device features, such as Internet content, calls, texts, contacts, and
12   applications which can be based on application of time-based policies for limiting
13   access to device features in accordance with daily time limits or usage schedules.
14         24.    The Accused Products are marketed as “providing multiple layers of
15   protection and control for everything users do online and offline, whether they use a
16   desktop computer, a laptop, a tablet, or a mobile phone” to enforce rules set by
17   administrators via web-based dashboard in the Qustodio User Guide, attached hereto
18   as Exhibit A and incorporated for all purposes. The Accused Products allow parents
19   and teachers to set rules enforcing time limits and prohibiting access to specified
20   content; and, allows employers to prohibit inappropriate use of resources to improve
21   employee productivity. Exh. A at 3.
22         25.    Qustodio offers a Free Version of Qustodio which comprises a web filter
23   which may be applied to a single device. The Accused Products represent the
24   Premium versions of the Qustodio products identified above which accommodate
25   feature management functionality beyond that provided by the Free Version,
26   including: daily scheduling and time limit rules; games and application blocking;
27   location tracking; call blocking; and, SMS blocking; among others. Additionally, the
28

                                                  9
            SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
Case 8:18-cv-01519-JAK-PLA Document 144-1 Filed 11/18/19 Page 11 of 42 Page ID
                                   #:7523


1    Accused Products may be applied to multiple devices, which may be grouped by
2    user(s).
3          26.    To use the Accused Products, the Qustodio local agent software must be
4    installed on each controlled device. Qustodio provides links to download the local
5    agent software through its website and makes the App available on the iTunes store
6    and Google Play store.
7          27.    The Accused Products manage Android and iOS smartphones, Windows
8    or Mac laptops/computers, and on Kindles. Upon download, the Accused Products
9    require several permissions be provided to operate on a managed device.
10         28.    For example, on Android devices Qustodio requires: access to WiFi
11   connection information; App Supervision; Usage Access; and, Web Supervision.
12   These permissions allow the local agent software of the Accused Products to detect
13   attempts to use features of the device and generate corresponding requests. The local
14   agent software controls how the device processes attempts to use functions of the
15   device, including communication with other phones (calls and messaging), computers
16   (accessing content), servers (download and play games and apps), and the like. The
17   local agent software communicates with Qustodio’s servers to receive one or more
18   decisions (for example, a decision indicating that a policy set at the server requires
19   monitoring of a particular use of the device and/or a decision indicating that the
20   particular use would be allowed/disallowed based upon all activity that has been
21   reported to the Qustodio server) from the server and updates thereto. The decisions
22   and updates received by the local agent software are based on policies set by
23   administrators and stored at the server which define permitted use(s) of the device.
24   Updates are triggered by one or more of: the passing of a specified time interval since
25   the last communication between the local agent software and the Qustodio server;
26   detection of a specified number of attempts to use the computing device since the last
27   communication between the local agent software and the Qustodio server; in response
28   to an indication that a policy stored at Qustodio’s server and associated to the device
                                                 10
            SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
Case 8:18-cv-01519-JAK-PLA Document 144-1 Filed 11/18/19 Page 12 of 42 Page ID
                                   #:7524


1    has been added, deleted, or changed; any time an attempted use of a feature of the
2    device would be blocked by the currently held decision(s) on the device; and/or in
3    connection with reporting device activity by the local agent to the Qustodio server,
4    among other triggers. The local agent software checks each request generated in
5    response to an attempted use of the device against the most recent update and decision
6    and most recent update. Appropriate enforcement action is then taken by the local
7    agent software, including allowing or blocking the use of a function of the device.
8    Upon information and belief, the Accused Products operate in a substantially similar
9    manner when used in connection with devices using Windows or Mac OS.2
10           29.     Similarly, on iOS devices, such as iPhones and iPads, the Accused
11   Products require Mobile Device Management and Remote Management to be enabled
12   for the Accused Products to work. The required access and permissions allow for and
13   cause all actions taken and content viewed on a managed device to be routed through
14   and reported to one or more servers of Qustodio. The local agent software detects
15   attempts to use functions of the device and generates requests. Requests are routed
16   via a VPN connection over a communication network created by the local agent
17   software. Decision(s) based on one or more policies defining permitted use of the
18   device which are set by an administrator and stored on Qustodio’s servers are applied
19   to determine whether an attempted use of the device is permitted or not. Data
20   indicative of that determination is sent back to the device and appropriate enforcement
21

22

23

24   2
         The description of operation of the Accused Products provided herein is based upon
25
     publicly available information and discovery obtained in this case to date. Kajeet
26
     makes these allegations without prejudice to its presenting evidence of additional or
27
     different modes or methods of operation of the Accused Products that may be
28
     discovered as the case proceeds in subsequent pleadings or at trial.
                                                11
              SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
Case 8:18-cv-01519-JAK-PLA Document 144-1 Filed 11/18/19 Page 13 of 42 Page ID
                                   #:7525


1    action is taken, including allowing or blocking the use of a function of the device.3
2    Qustodio’s servers host its user interface dashboard from which administrators can see
3    all managed devices and usage. The Accused Products comprise a policy decider
4    generating decisions based on policies set by administrators and stored at Qustodio’s
5    servers to manage the use of computing devices associated to that profile. The
6    Accused Products either permit a requested use or block it in accordance with the
7    decision generated by the policy decider. Usage requests and decisions, all routed
8    through Qustodio software and hardware, are logged on Qustodio servers and
9    accessible to administrators via the online dashboard. Disallowed requests result in a
10   “block screen” on the managed device.
11           30.    The Accused Products accommodate Time Usage Limits and Schedules
12   defining daily maximum time allotments and usage scheduling. Requests for access
13   are blocked once a time limit is met or a scheduled time period is exceeded. The time
14   based limits define daily maximum time allotments and allowed usage scheduling by
15   profile, application, and/or by device.
16           31.    In operation, devices are named by an administrator and associated to a
17   particular user profile during installation and setup. Policies are then set for a profile
18   via the online dashboard or a “Parents” App and applied to all devices associated to
19   that user profile. The dashboard displays data for all devices associated to a particular
20   profile. Policies, such as the time-based policies are accessible and configurable
21   through an application running on an administrator’s mobile device (i.e., the “Parents”
22

23

24   3
         The description of operation of the Accused Products provided herein is based upon
25
     publicly available information and discovery obtained in this case to date. Kajeet
26
     makes these allegations without prejudice to its presenting evidence of additional or
27
     different modes or methods of operation of the Accused Products that may be
28
     discovered as the case proceeds in subsequent pleadings or at trial.
                                                 12
              SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
Case 8:18-cv-01519-JAK-PLA Document 144-1 Filed 11/18/19 Page 14 of 42 Page ID
                                   #:7526


1    App). The Accused Products operate to alert users when a usage request has been
2    blocked.
3          32.    Qustodio provides instructions to its customers and users of the Accused
4    Products demonstrating how to install, set up, and use the Accused Products to
5    manage computing devices. For example, Qustodio provides user manuals and set up
6    guides on Qustodio’s website at URL: https://www.qustodio.com/en/help. The 2017
7    release of Qustodio’s User Guide describes the features and operation of the Accused
8    Products and is attached hereto as Exhibit A and made a part hereof.
9          33.    The weblinks provided on Qustodio’s help page access Qustodio’s
10   software applications for download onto computing devices, provide instructions to
11   users on installation, setup, and configuration of the Accused Products on
12   communication devices, and provide instructions for accessing and modifying policies
13   to be applied to communication devices. The setup and use of the Accused Products
14   in accordance with these instructions provided by Qustodio constitutes direct
15   infringement of the Asserted Patents, either literally or under the doctrine of
16   equivalents, by end users of the Accused Products. Qustodio also maintains a
17   YouTube channel with links to 10 videos created and/or uploaded by Qustodio which
18   demonstrate how to set up and use the Accused Products in manners that infringe,
19   either literally or under the doctrine of equivalents, one or more claims of the Asserted
20   Patents at URL:
21   https://www.youtube.com/channel/UCfqkXPNpfUGT2gpQ20jlmQA/featured. These
22   videos have been viewed over 40 thousand times, collectively.
23         34.    On June 8, 2018, Kajeet sent a letter to Qustodio to put Qustodio on
24   notice of the Kajeet patents and alleging infringement of at least the Asserted Patents
25   by Qustodio via its making, using, and selling of the Accused Products. Attached to
26   this correspondence was a representative claim chart detailing Kajeet’s infringement
27   allegations which are consistent with those presented herein. Qustodio did not
28   responded to Kajeet’s letter and allegations.
                                                13
           SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
Case 8:18-cv-01519-JAK-PLA Document 144-1 Filed 11/18/19 Page 15 of 42 Page ID
                                   #:7527


1          35.    Qustodio has had actual knowledge of each of the Asserted Patents since
2    at least June 2018 and, further, has had actual knowledge of Kajeet’s claims of
3    infringement relating to the Asserted Patents since that time. Qustodio continues to
4    make, use, and sell the Accused Products despite having been on notice of Kajeet’s
5    infringement claims since at least its receipt of the June 8, 2018 correspondence.
6                                           COUNT I
7                                 PATENT INFRINGEMENT
8                                 U.S. Patent No. 8,667,559 B1
9          36.    Kajeet repeats and re-alleges all preceding paragraphs of this Complaint,
10   as though fully set forth herein.
11         37.    On March 4, 2014, United States Patent No. 8,667,559 B1 (“the ‘559
12   Patent”) was duly and legally issued for “Feature Management of a Communication
13   Device.” As of the filing of this Complaint, the ‘559 Patent remains in force. A true
14   and correct copy of the ‘559 Patent is attached hereto as Exhibit B and made a part
15   hereof.
16         38.    Kajeet is the owner of all right and title in the ‘559 Patent, including all
17   rights to enforce and prosecute action for infringement of the ‘559 Patent and to
18   collect damages for all relevant times against infringers of the ‘559 Patent.
19   Accordingly, Kajeet possesses the exclusive right and standing to prosecute the
20   present action for infringement of the ‘559 Patent by Qustodio.
21         39.    The ‘559 Patent generally discloses and claims systems and methods for
22   controlling computing devices usable on communication networks to perform various
23   functions, such as sending and receiving data over the Internet or other
24   communication network, for example. The systems and methods claimed
25   accommodate enforcement of decisions granting or denying requests to communicate
26   with remote computing devices over a communication network. The decisions are
27   based on the application of one or more relevant use policies which may be
28   administrator-configurable and may be stored remotely from the controlled computing
                                                 14
            SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
Case 8:18-cv-01519-JAK-PLA Document 144-1 Filed 11/18/19 Page 16 of 42 Page ID
                                   #:7528


1    device. Decisions to grant or deny communication requests from the controlled
2    device may be made and effectuated in real-time.
3          40.    More specifically, independent claim 1 of the ‘559 Patent and each
4    dependent claim depending therefrom are directed to a “non-transitory computer
5    readable storage medium comprising instructions” rendering a computing device
6    operable to: formulate and send a request to use a communication network to a server;
7    receive data indicative of a grant/deny decision to the request from the server based on
8    the application of policies stored at the server; and, enforce the decision by enabling
9    or disabling the communication. ‘559 Patent at Claim 1 (paraphrased). The claims
10   require that the executed instructions stored on the computing device operate to cause
11   it to “send to a server a request to communicate with a remote computing device…,”
12   “receive in real-time from the server a response… based on one or more policies that
13   are stored at the server…,” and that the “communication [is] enabled or disabled
14   without accessing the one or more policies by the computing device.” Id. (emphasis
15   added).
16         41.    These limitations mandate that a set of policies upon which decisions are
17   based to control use of the computing device are stored on a server and apart from the
18   computing device. Policies stored on the server are not accessed by the computing
19   device. Rather, responses indicative of a decision made at the server are received by
20   the computing device and enforced. These limitations capture a distributed
21   architecture concept not well-understood, routine, or conventional in the art for
22   managing use of a computing device, including at least that policies upon which usage
23   decisions are based are stored on a server which is meaningfully apart from the
24   computing device. This distributed arrangement results in improved control and
25   management of the computing device through at least increased resistance to
26   undesirable accessing of the policies upon which control decisions are based to
27   manipulate or delete them.
28

                                                15
           SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
Case 8:18-cv-01519-JAK-PLA Document 144-1 Filed 11/18/19 Page 17 of 42 Page ID
                                   #:7529


1          42.    Claim 1 of the ‘559 Patent and each claim depending therefrom are
2    rooted in control schemes for managing a computing device performing a function
3    using a communication network. They require server level storage of one or more of
4    the policies upon which use decisions are based, making those policies less vulnerable
5    to manipulation and deletion while still accommodating real-time control concurrent
6    with device usage. Communication device management in accordance with these
7    claims improved security, effectiveness, and robustness of control accommodated
8    over prior art systems. As such, these claims are directed to patent eligible subject
9    matter.
10         43.    Additionally, when considered as an ordered combination of elements,
11   claim 1 and each claim depending therefrom comprise an “inventive concept” for at
12   least the reasons presented herein and above. These claims require an unconventional
13   component arrangement yielding improvements in effectiveness of the control
14   accommodated. Prior art control was not premised on application of decisions based
15   upon policies stored at the server level. Instead, the prior art applied decisions based
16   on policies set up on the computing device itself and stored only on the computing
17   device. Such policies reside such that they are readily accessible for manipulation
18   and/or deactivation or deletion to circumvent control entirely. Further, prior art
19   systems required that each device be configured separately and individually with its
20   own set of policies. The arrangement claimed in claim 1 and its dependent claims run
21   counter to what was well-understood, routine, and conventional to one of ordinary
22   skill in the art at the relevant time by requiring that usage decisions be based upon one
23   or more policies stored at the server level, remote form the computing device, while
24   effecting real-time control over communication devices and providing other benefits,
25   as noted herein and above.
26         44.    Independent claim 13 of the ‘559 Patent and each dependent claim
27   depending therefrom are directed to “a computing device configured to execute a
28   function using a communication network” and configured via execution of software to
                                                16
           SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
Case 8:18-cv-01519-JAK-PLA Document 144-1 Filed 11/18/19 Page 18 of 42 Page ID
                                   #:7530


1    apply decisions and updates received from a server and based on a policy stored at a
2    server to control use of the computing device. ‘559 Patent at Claim 13. These claims
3    require, among other limitations, that the computing device “access a decision stored
4    on the computing device, the decision having been received from a server and being
5    based on a policy that is stored at the server that determines whether [a] function is
6    permitted to run on the computing device;” “receive from the server an update to the
7    decision;” and, “determine whether the request is granted or denied based on the
8    decision and the update.” Id. (emphasis added).
9          45.    These limitations mandate that a decision and update received from a
10   server are used to determine whether a request is granted or denied. The decision and
11   update are first made at the server based on a policy stored at the server and apart
12   from the computing device. These limitations capture a distributed architecture
13   concept not well-understood, routine, or conventional in the art for managing use of a
14   computing device, including at least that policies upon which usage decisions and
15   updates are based are stored at a server which is meaningfully apart from the
16   computing device. This distributed arrangement results in improved control and
17   management of the computing device through at least increased resistance to
18   undesirable accessing of the policies upon which the decisions are based to manipulate
19   or delete them.
20         46.    Claim 13 of the ‘559 Patent and each claim depending therefrom are
21   rooted in control schemes for managing a computing device performing a function
22   using a communication network. They require server level storage of a policy upon
23   which decisions and updates applied by the computing device are based, making the
24   policy less vulnerable to manipulation and deletion while still accommodating control
25   concurrent with device usage. Communication device management in accordance
26   with these claims improved security, effectiveness, and robustness of control
27   accommodated over prior art systems. As such, these claims are directed to patent
28   eligible subject matter.
                                                17
            SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
Case 8:18-cv-01519-JAK-PLA Document 144-1 Filed 11/18/19 Page 19 of 42 Page ID
                                   #:7531


1          47.    Additionally, when considered as an ordered combination of elements,
2    claim 13 and each claim depending therefrom comprise an “inventive concept” for at
3    least the reasons presented herein and above. These claims require an unconventional
4    component arrangement yielding improvements in effectiveness of the control
5    accommodated. Prior art control was not premised on application of decisions based
6    upon policies stored at the server level. Instead, the prior art applied decisions based
7    on policies set up on the computing device itself and stored only on the computing
8    device. Such policies reside such that they are readily accessible for manipulation
9    and/or deactivation or deletion to circumvent control entirely. Further, prior art
10   systems required that each device be configured separately and individually with its
11   own set of policies. The arrangement claimed in claim 13 and its dependent claims
12   run counter to what was well-understood, routine, and conventional to one of ordinary
13   skill in the art at the relevant time by applying usage decisions and updates based
14   upon policies stored at the server level, remote form the computing device, while
15   effecting control over communication devices and providing other benefits, as noted
16   herein and above.
17         48.    Independent claim 27 of the ‘559 Patent and each dependent claim
18   depending therefrom are directed to “methods for controlling a computing device
19   configured to execute a function using a communication network managed by a
20   service provider.” ‘559 Patent at Claim 27. These claimed methods explicitly require,
21   among other steps, “sending to a server a request to communicate with a remote
22   computing device…,” “receiving in real-time from the server a decision granting or
23   denying the request, the decision being based on a policy stored at the server…,” and
24   that “the communication being enabled or disabled without storing the policy on the
25   computing device.” Id. (emphasis added).
26         49.    These limitations mandate that the decision applied to effect control over
27   the computing device is based on a policy stored at a server remote from the
28   computing device. The decision is receive from the server following the sending of a
                                                18
           SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
Case 8:18-cv-01519-JAK-PLA Document 144-1 Filed 11/18/19 Page 20 of 42 Page ID
                                   #:7532


1    request to the server by the device. Further, these limitations capture the distributed
2    architecture concept not well-understood, routine, or conventional in the art for
3    effecting feature management on a computing device including that the server storing
4    the policies upon which decisions are based being meaningfully apart from the
5    computing device. This arrangement resulted in improved operation through at least
6    increased resilience to undesirable access to policies to manipulate or delete them.
7          50.    These limitations additionally cover communications requested by a
8    third-party device directed to a device managed by a control system operating in
9    accordance with the method of claim 27 and its dependent claims. Effecting control
10   over these incoming communications to a communication device was not well-
11   understood, routine, or conventional to one of ordinary skill in the art.
12         51.    Claim 27 of the ‘559 Patent and each claim depending therefrom are
13   rooted in control schemes for managing communication devices and require the
14   application of decisions based upon remotely stored polices. Remote storage of the
15   policies upon which decisions are based makes them less vulnerable to manipulation
16   and deletion while still accommodating real-time control concurrent with device
17   usage. Communication device management in accordance with these claimed
18   methods improves the security, effectiveness, and robustness of control
19   accommodated. As such, the claimed methods are directed to patent eligible subject
20   matter.
21         52.    Additionally, when considered as an ordered combination of elements,
22   claim 27 and each claim depending therefrom comprise an “inventive concept” for at
23   least the reasons presented herein and above. These claims require storing usage
24   policies upon which decisions are based at a server remote from the computing device,
25   an unconventional arrangement at the time which yielded improvements in the
26   operation of systems implementing the claimed methods. Prior art control was not
27   premised on application of decisions based upon policies stored at the server level.
28   Instead, the prior art applied decisions based on policies set up on the computing
                                                 19
           SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
Case 8:18-cv-01519-JAK-PLA Document 144-1 Filed 11/18/19 Page 21 of 42 Page ID
                                   #:7533


1    device itself and stored only on the computing device. Such policies reside such that
2    they are readily accessible for manipulation and/or deactivation or deletion to
3    circumvent control entirely. Further, prior art systems required that each device be
4    configured separately and individually with its own set of policies. The arrangement
5    claimed in claim 27 and its dependent claims run counter to what was well-
6    understood, routine, and conventional to one of ordinary skill in the art at the relevant
7    time by applying usage decisions to effect control that are based upon policies stored
8    at the server level, remote form the computing device, while effecting real-time
9    control over communication devices and providing other benefits, as noted herein and
10   above.
11           53.   Qustodio has had actual knowledge of the existence of the ‘559 Patent
12   since at least June 8, 2018 for at least the reasons discussed above. As such,
13   Qustodio’s infringement of the ‘559 Patent has been willful since at least June 8,
14   2018.
15           54.   Qustodio, without authority, consent, right, or license, and in direct
16   infringement of the ‘559 Patent, makes, has made, uses, and sells the Accused
17   Products which practice the method claimed in at least claims 1, 13, and 27 of the
18   ‘559 Patent, among others. By way of example only, Qustodio’s quality testing and
19   demonstrations of operation of the Accused Products, including several videos, to
20   manage use of computing devices directly infringe, either literally or under the
21   doctrine of equivalents, at least Claims 1, 13, and 27 of the ‘559 Patent.
22           55.   Qustodio actively induces infringement of one or more of the claims of
23   the ‘559 Patent by its customers and end users of at least the Accused Products and is
24   therefore liable for indirect infringement under 35 U.S.C. § 271(b). Download,
25   installation, and use of the Accused Products on a computing device to control its use
26   in the manners described above infringes at least Claims 1, 13, and 27 of the ‘559
27   Patent. Qustodio provides software for download and installation on computing
28   devices by its customers through its publicly accessible website and third-party app
                                                 20
              SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
Case 8:18-cv-01519-JAK-PLA Document 144-1 Filed 11/18/19 Page 22 of 42 Page ID
                                   #:7534


1    stores. Qustodio also sells subscriptions to its customers permitting execution of
2    software comprising the Accused Products to control use of computing devices by its
3    customers. Qustodio does each knowing that the Accused Products are especially
4    designed for and marketed toward infringing use by Qustodio’s customers such as by
5    parents or supervisors, to implement feature management of computing devices.
6    Further, Qustodio provides step-by-step instructions for download, installation, setup,
7    and use of the Accused Products to infringe, either literally or under the doctrine of
8    equivalents, at least claims 1, 13 and 27 of the ‘559 Patent. These instructions are
9    provided by Qustodio as user manuals and online content made available by Qustodio
10   through its website and YouTube channel as well as through third-party app stores.
11         56.    Qustodio contributes to the infringement of at least claims 1, 13, and 27
12   of the ‘559 Patent by its customers and end users of at least the Accused Products and
13   is therefore liable for indirect infringement under 35 U.S.C. § 271(c). Qustodio
14   provides software comprising the Accused Products for download, installation, and
15   sells subscriptions allowing its customers to use the Accused Products which are
16   especially designed for controlling use of computing devices in the manner described
17   above. Following installation and enrollment, customers set up policies upon which
18   control decisions are based using the Qustodio App. These administrator configured
19   policies are stored on Qustodio’s servers. Qustodio’s backend hardware and the local
20   software application installed on each controlled device implement decisions based
21   upon at least these administrator configured policies to control use of a computing
22   device. As such, the Qustodio software, applications, and servers comprise material
23   aspects of the devices and methods claimed in at least claims 1, 13, and 27 of the ‘559
24   Patent. Further, upon information and belief, the Accused Products have no
25   substantial non-infringing use, as they are specifically designed and marketed for use
26   by parents, teachers, and supervisors to control use of a computing device operating
27   on a communication network. Setup and use of the Accused Products by Qustodio’s
28

                                                21
           SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
Case 8:18-cv-01519-JAK-PLA Document 144-1 Filed 11/18/19 Page 23 of 42 Page ID
                                   #:7535


1    customers in the manner constitutes direct infringement, either literally or under the
2    doctrine of equivalents, of at least claims 1, 13, and 27 of the ‘559 Patent.
3          57.    Kajeet expressly reserves the right to assert additional claims of the ‘559
4    Patent against Qustodio.
5          58.    Kajeet has been damaged as a result of Qustodio’s infringing conduct.
6    Qustodio is, thus, liable to Kajeet in an amount that adequately compensates for their
7    infringement, which, by law, cannot be less than a reasonable royalty, together with
8    interest and costs as fixed by this Court under 35 U.S.C. § 284.
9          59.    Based on Qustodio’s actual knowledge of the ‘559 Patent and of Kajeet’s
10   allegations of patent infringement which are consistent with those presented herein
11   since at least June 8, 2018, if not earlier, as well as Qustodio’s objective recklessness
12   in continuing to offer for sale and selling the Accused Products since that time, Kajeet
13   is further entitled to enhanced damages under 35 U.S.C. § 284.
14                                          COUNT II
15                                PATENT INFRINGEMENT
16                                U.S. Patent No. 8,712,371 B2
17         60.    Kajeet recognizes that the cause of action presented in this Count II has
18   been dismissed from the case following entry of the Court’s Order Re Claim
19   Construction and Defendant’s Motion to Dismiss First Amended Complaint (Dkt. No.
20   140). The allegations supporting this cause of action are maintained in this Second
21   Amended Complaint for the purpose of preserving them for appeal upon entry of final
22   judgment in this case.
23         61.    Kajeet repeats and re-alleges all preceding paragraphs of this Complaint,
24   as though fully set forth herein.
25         62.    On April 29, 2014, United States Patent No. 8,712,371 B2 (“the ‘371
26   Patent”) was duly and legally issued for “Feature Management of a Communication
27   Device.” As of the filing of this Complaint the ‘371 Patent remains in force. A true
28

                                                 22
            SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
Case 8:18-cv-01519-JAK-PLA Document 144-1 Filed 11/18/19 Page 24 of 42 Page ID
                                   #:7536


1    and correct copy of the ‘371 Patent is attached hereto as Exhibit C and made a part
2    hereof.
3          63.    Kajeet is the owner of all right and title in the ‘371 Patent, including all
4    rights to enforce and prosecute action for infringement of the ‘371 Patent and to
5    collect damages for all relevant times against infringers of the ‘371 Patent.
6    Accordingly, Kajeet possesses the exclusive right and standing to prosecute the
7    present action for infringement of the ‘371 Patent by Qustodio.
8          64.    The ‘371 Patent generally discloses and claims systems and methods for
9    managing computing devices usable on communication networks to perform various
10   functions, such as sending and receiving data over the Internet via one or more
11   servers, for example. The systems and methods comprise switches or nodes through
12   which usage requests are routed along with decision making and enforcement
13   functionality accommodated by software and/or hardware modules. Policy decisions
14   are based on the application of one or more relevant usage policies which may be
15   administrator-configurable and may be stored remotely from the controlled computing
16   device. Decisions to grant or deny requests are enforced on the managed devices.
17         65.    More specifically, independent claim 1 of the ‘371 Patent and each
18   dependent claim depending therefrom are directed to “system[s] for managing a
19   computing device.” ‘371 Patent at Claim 1 (emphasis added). These claimed systems
20   explicitly require “a switch or node configured to receive a request to or from the
21   computing device…,” “a policy decider operable to access one or more policies that
22   control one or more functions associated with the computing device… [and] generate
23   a decision to grant or deny the request based on the one or more policies,” and “a
24   policy enforcer operable to enforce the decision… by transmitting data to the switch
25   or node, the data being indicative of one or more actions consistent with the decision
26   to the switch or node.” Id. (emphasis added).
27         66.    These limitations mandate that the policies applied to manage the
28   computing device be stored apart from the computing device based on the requirement
                                                 23
           SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
Case 8:18-cv-01519-JAK-PLA Document 144-1 Filed 11/18/19 Page 25 of 42 Page ID
                                   #:7537


1    that requests and data consistent with the decision be routed through the switch/node
2    to the policy decider and enforcer agents and vice versa. These limitations capture the
3    distributed architecture concept not well-understood, routine, or conventional in the
4    art for effecting feature management on a computing device (including that the server
5    storing the policies is meaningfully apart from the computing device) which resulted
6    in improved operation through at least increased resilience to undesirable accessing of
7    policies by a user of the device to manipulate or delete them.
8          67.    These limitations additionally cover communications requested by a third
9    party device directed to a device managed by a control system as claimed in claim 1 of
10   the ‘371 Patent and its dependent claims. Effecting control over these incoming
11   communications to a communication device was not well-understood, routine, or
12   conventional to one of ordinary skill in the art.
13         68.    Claim 1 of the ‘371 Patent and each claim depending therefrom are
14   rooted in control schemes for managing communication devices and require remote
15   storage of usage polices which are thereby less vulnerable to manipulation and
16   deletion by the user of the controlled device(s) while still accommodating real-time
17   control concurrent with device usage. Communication device management in
18   accordance with the systems claimed improve the functionality of the computer-based
19   system through improved security, effectiveness, and robustness of control
20   accommodated. As such, the claimed systems are directed to patent eligible subject
21   matter.
22         69.    Additionally, when considered as an ordered combination of elements,
23   claim 1 and each claim depending therefrom comprise an “inventive concept” for at
24   least the reasons presented herein and above. These claims apply usage policies
25   stored remote from the managed devices, an unconventional arrangement at the time
26   which yielded improvements in the operation of communication device control
27   systems. The few communication device control systems and methods available at the
28   time of invention of the subject matter claimed relied upon storing settings and
                                                 24
            SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
Case 8:18-cv-01519-JAK-PLA Document 144-1 Filed 11/18/19 Page 26 of 42 Page ID
                                   #:7538


1    policies within accessible portions of the device’s memory. As such, these policies
2    were accessible to users of those devices for manipulation and/or deactivation or
3    deletion, circumventing the control system entirely and requiring that each controlled
4    device be configured separately and individually. The system of claim 1 and its
5    dependent claims run counter to what was well-understood, routine, and conventional
6    to one of ordinary skill in the art at the relevant time applying remotely stored policies
7    to effect real-time control over communication devices and provide other benefits, as
8    noted herein and above.
9            70.   Qustodio has had actual knowledge of the existence of the ‘371 Patent
10   since at least early June 8, 2018 for at least the reasons discussed above. As such,
11   Qustodio’s infringement of the ‘371 Patent has been willful since at least early June 8,
12   2018.
13           71.   Qustodio’s Accused Products comprise hardware and software for
14   accessing and enforcing usage policies stored on one or more Qustodio servers. The
15   Accused Products operate to access one or more servers of Qustodio over a
16   communication network to compare usage requests to applicable usage policies where
17   decisions regarding whether the requested use is permissible are made. Data
18   indicative of these policy decisions are communicated, at least, back through the
19   communication network to the computing device for enforcement. Communications
20   corresponding to requested functions which do not violate any relevant policy are
21   permitted while communications corresponding to requested functions that violate any
22   relevant policy are blocked.
23           72.   Qustodio, without authority, consent, right, or license, and in direct
24   infringement of the ‘371 Patent, make, has made, uses, and/or sells products that
25   practice the invention claimed in at least claims 1, 3, and 6 of the ‘371 Patent. By way
26   of example only, Qustodio’s selling and using, through quality testing and
27   demonstrations of operation of the Accused Products, including on videos linked to
28

                                                 25
             SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
Case 8:18-cv-01519-JAK-PLA Document 144-1 Filed 11/18/19 Page 27 of 42 Page ID
                                   #:7539


1    the Qustodio website, directly infringe, either literally or under the doctrine of
2    equivalents, at least Claims 1, 3, and 6 of the ‘371 Patent.
3          73.    Qustodio actively induces infringement of at least Claims 1, 3, and 6 of
4    the ‘371 Patent by its customers and end users of at least the of the Accused Products
5    and is therefore liable for indirect infringement under 35 U.S.C. § 271(b). Use of the
6    of the Accused Products to manage use of computing devices in the manners
7    described above infringes at least Claim 1 of the ‘371 Patent. Qustodio makes, uses,
8    and sells the of the Accused Products knowing that they are especially designed for
9    and marketed toward such infringing use by users of these products, such as by
10   parents for use in selectively permitting or denying use of computing device
11   functionality by children, or employees. Further, Qustodio provides step-by-step
12   instructions for use of the of the Accused Products in ways that infringe, either
13   literally or under the doctrine of equivalents, at least Claims 1, 3, and 6 of the ‘371
14   Patent in the form of user manuals and online content available through Qustodio’s
15   website and YouTube channel.
16         74.    Qustodio contributes to the infringement of one or more of the claims of
17   the ‘371 Patent by its customers and end users of at least the of the Accused Products
18   and is therefore liable for indirect infringement under 35 U.S.C. § 271(c). Qustodio
19   makes and sells the of the Accused Products which are especially designed for use to
20   manage computing devices through the setting and enforcement of remotely stored
21   administrator-configured policies in the manner described above. Policies are set via
22   the Qustodio App, are stored on Qustodio servers, and implemented on managed
23   devices through Qustodio hardware and software. As such, Qustodio’s servers and
24   software comprise material aspects of the system claimed in at least Claims 1, 3, and 6
25   of the ‘371 Patent. Further, upon information and belief, the of the Accused Products
26   have no substantial non-infringing use, as they are specifically designed and marketed
27   for use to manage use of computing device. Use in the manner advertised by
28

                                                 26
            SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
Case 8:18-cv-01519-JAK-PLA Document 144-1 Filed 11/18/19 Page 28 of 42 Page ID
                                   #:7540


1    Qustodio constitutes direct infringement, either literally or under the doctrine of
2    equivalents, of at least Claims 1, 3, and 6 of the ‘371 Patent.
3          75.    Kajeet expressly reserves the right to assert additional claims of the ‘371
4    Patent against Qustodio.
5          76.    Kajeet has been damaged as a result of Qustodio’s infringing conduct.
6    Qustodio is, thus, liable to Kajeet in an amount that adequately compensates for its
7    infringement, which, by law, cannot be less than a reasonable royalty, together with
8    interest and costs as fixed by this Court under 35 U.S.C. § 284.
9          77.    Based on Qustodio’s actual knowledge of the ‘371 Patent and of Kajeet’s
10   allegations of patent infringement which are consistent with those presented herein
11   since at least June 8, 2018, if not earlier, as well as Qustodio’s objective recklessness
12   in continuing to offer for sale and selling the of the Accused Products since that time,
13   Kajeet is further entitled to enhanced damages under 35 U.S.C. § 284.
14                                         COUNT III
15                                PATENT INFRINGEMENT
16                                U.S. Patent No. 8,630,612 B1
17         78.    Kajeet recognizes that the cause of action presented in this Count III has
18   been dismissed from the case following entry of the Court’s Order Re Claim
19   Construction and Defendant’s Motion to Dismiss First Amended Complaint (Dkt. No.
20   140). The allegations supporting this cause of action are maintained in this Second
21   Amended Complaint for the purpose of preserving them for appeal upon entry of final
22   judgment in this case.
23         79.    Kajeet repeats and re-alleges all preceding paragraphs of this Complaint,
24   as though fully set forth herein.
25         80.    On January 14, 2014, United States Patent No. 8,630,612 B1 (“the ‘612
26   Patent”) was duly and legally issued for “Feature Management of a Communication
27   Device.” As of the filing of this Complaint, the ‘612 Patent remains in force. A true
28

                                                 27
            SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
Case 8:18-cv-01519-JAK-PLA Document 144-1 Filed 11/18/19 Page 29 of 42 Page ID
                                   #:7541


1    and correct copy of the ‘612 Patent is attached hereto as Exhibit D and made a part
2    hereof.
3          81.    Kajeet is the owner of all right and title in the ‘612 Patent, including all
4    rights to enforce and prosecute action for infringement of the ‘612 Patent and to
5    collect damages for all relevant times against infringers of the ‘612 Patent.
6    Accordingly, Kajeet possesses the exclusive right and standing to prosecute the
7    present action for infringement of the ‘612 Patent by Qustodio.
8          82.    The ‘612 Patent generally discloses and claims systems and methods for
9    controlling computing devices usable on communication networks to perform various
10   functions, such as sending and receiving data over the Internet via one or more
11   servers, for example. The systems and methods accommodate storing policies upon
12   which usage decisions are based to grant or deny requests to communicate with
13   remote computing devices. The controlled devices may be grouped, with policies
14   associated to a group applied to all devices comprising the group. Policies may be
15   administrator-configurable and may comprise time or location-based usage rules.
16         83.    More specifically, independent claim 1 of the ‘612 Patent and each
17   dependent claim depending therefrom are directed to a “system for managing a
18   computing device…”. ‘612 Patent at Claim 1. These claimed systems explicitly
19   require “stor[ing] a policy that controls at least a use of a function on a computing
20   device…,” “group one or more computing devices in a group,” “receive a request sent
21   to or from a computing device in the group to use the function,” “generate a decision
22   to grant or deny the request based on the policy,” and, “enforce the decision by taking
23   an action that is consistent with the decision and by sending to the computing device
24   data indicative of the action…” Id. (emphasis added).
25         84.    These limitations mandate that the policies applied to manage the
26   computing device be stored apart from the computing device based on the requirement
27   that requests to and from the device must be received and that data consistent with the
28   decision be sent back to the computing device. These limitations capture the
                                                 28
           SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
Case 8:18-cv-01519-JAK-PLA Document 144-1 Filed 11/18/19 Page 30 of 42 Page ID
                                   #:7542


1    distributed architecture concept not well-understood, routine, or conventional in the
2    art for effecting feature management on a computing device which resulted in
3    improved operation through at least increased resilience to undesirable accessing of
4    policies by a user of the device to manipulate or delete them.
5          85.    These limitations additionally cover communications requested by a third
6    party device directed to a grouped device managed by the control system claimed in
7    claim 1 of the ‘612 Patent and its dependent claims. Effecting control over these
8    incoming communications to a grouped communication device was not well-
9    understood, routine, or conventional to one of ordinary skill in the art.
10         86.    Claim 1 of the ‘612 Patent and each claim depending therefrom are
11   rooted in control schemes for managing grouped communication devices and require
12   remote storage of usage polices which are thereby less vulnerable to manipulation and
13   deletion by the user(s) of the grouped device(s) while still accommodating real-time
14   control concurrent with usage. Communication device management in accordance
15   with the systems claimed improve the functionality of the computer-based system
16   through improved security, effectiveness, and robustness of control accommodated.
17   As such, the claimed systems are directed to patent eligible subject matter.
18         87.    Additionally, when considered as an ordered combination of elements,
19   claim 1 and each claim depending therefrom comprise an “inventive concept” for at
20   least the reasons presented herein and above. These claims apply usage policies
21   stored remote from the grouped devices, an unconventional arrangement at the time
22   which yielded improvements in the operation of communication device control
23   systems. The few communication device control systems and methods available at the
24   time of invention of the subject matter claimed relied upon storing settings and
25   policies within accessible portions of the device’s memory. As such, these policies
26   were accessible to users of those devices for manipulation and/or deactivation or
27   deletion, circumventing the control system entirely and requiring that each controlled
28   device be configured separately and individually. The system of claim 1 and its
                                                 29
           SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
Case 8:18-cv-01519-JAK-PLA Document 144-1 Filed 11/18/19 Page 31 of 42 Page ID
                                   #:7543


1    dependent claims run counter to what was well-understood, routine, and conventional
2    to one of ordinary skill in the art at the relevant time applying remotely stored policies
3    to effect real-time control over communication devices and provide other benefits, as
4    noted herein and above.
5          88.    Qustodio has had actual knowledge of the existence of the ‘612 Patent
6    since at least June 8, 2018 for at least the reasons discussed above. As such,
7    Qustodio’ infringement of the ‘612 Patent has been willful since at least June 8, 2018.
8          89.    Qustodio, without authority, consent, right, or license, and in direct
9    infringement of the ‘612 Patent, makes, has made, uses, and sells the Accused
10   Products which infringe at least Claims 1, 6, and 8 of the ‘612 Patent, among others.
11   By way of example only, Qustodio’s quality testing and demonstrations of operation
12   of the Accused Products, including several videos, to manage use of computing
13   devices directly infringe, either literally or under the doctrine of equivalents, at least
14   Claims 1, 6, and 8 of the ‘612 Patent.
15         90.    Qustodio actively induces infringement of one or more of the claims of
16   the ‘612 Patent by its customers and end users of at least the Accused Products and is
17   therefore liable for indirect infringement under 35 U.S.C. § 271(b). Use of the
18   Accused Products to manage use of computing devices as proscribed in Qustodio’s
19   product literature, including user manuals and online video tutorials for the Accused
20   Products, infringes at least Claims 1, 6, and 8 of the ‘612 Patent. Qustodio makes and
21   sells the Accused Products knowing that they are especially designed for and
22   marketed toward such infringing use by users of these products, such as by parents,
23   for use in selectively permitting or denying use of computing device functionality by
24   children, or empolyees, in accordance with daily time limits, among other uses.
25   Further, Qustodio provides step-by-step instructions for use of the Accused Products
26   in ways that infringe, either literally or under the doctrine of equivalents, at least
27   Claims 1, 6, and 8 of the ‘612 Patent in the form of user manuals and online content
28   available through Qustodio’s website and YouTube channel.
                                                  30
            SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
Case 8:18-cv-01519-JAK-PLA Document 144-1 Filed 11/18/19 Page 32 of 42 Page ID
                                   #:7544


1          91.    Qustodio contributes to the infringement of one or more of the claims of
2    the ‘612 Patent by its customers and end users of at least the Accused Products and is
3    therefore liable for indirect infringement under 35 U.S.C. § 271(c). Qustodio makes
4    and sells the Accused Products which are especially designed for use to manage
5    computing devices configured to communicate over communication networks. The
6    Accused Products accommodate setting and enforcement of remotely stored Qustodio-
7    configured and administrator-configured policies in the manner described above.
8    Policies are set using the Qustodio App, are stored on Qustodio’s servers and/or by the
9    Qustodio Home appliance. These policies are implemented through Qustodio
10   hardware and software within a home network and through the MyQustodio and/or
11   Qustodio Go applications installed on managed devices while away from the home
12   network. The policies corresponding to a particular user, or family member, are
13   applied to all devices within a defined group of devices associated with that user.
14   Additionally, all shared devices are grouped within a Home profile with all policies
15   corresponding to the Home profile applied to the shared devices. As such, the
16   Qustodio appliances, software applications, and servers comprise material aspects of
17   the inventions claimed in at least Claims 1, 6, and 8 of the ‘612 Patent.
18         92.    The Accused Products have no substantial non-infringing use, as they are
19   specifically designed and marketed for use by parents in managing use of computing
20   devices used by children, or employees. Use by Qustodio’s customers of the Accused
21   Products in the manner proscribed by Qustodio on the its website, product literature,
22   and YouTube videos constitutes direct infringement, either literally or under the
23   doctrine of equivalents, of at least Claims 1, 6, and 8 of the ‘612 Patent.
24         93.    Kajeet expressly reserves the right to assert additional claims of the ‘612
25   Patent against Qustodio.
26         94.    Kajeet has been damaged as a result of Qustodio’s infringing conduct.
27   Qustodio is, thus, liable to Kajeet in an amount that adequately compensates for their
28

                                                 31
           SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
Case 8:18-cv-01519-JAK-PLA Document 144-1 Filed 11/18/19 Page 33 of 42 Page ID
                                   #:7545


1    infringement, which, by law, cannot be less than a reasonable royalty, together with
2    interest and costs as fixed by this Court under 35 U.S.C. § 284.
3          95.    Based on Qustodio’s actual knowledge of the ‘612 Patent and of Kajeet’s
4    allegations of patent infringement which are consistent with those presented herein
5    since at least June 8, 2018, if not earlier, as well as Qustodio’s objective recklessness
6    in continuing to offer for sale and selling the Accused Products since that time, Kajeet
7    is further entitled to enhanced damages under 35 U.S.C. § 284.
8                                             COUNT IV
9           Commercial Disparagement / Business Disparagement / Trade Libel
10         96.    Kajeet recognizes that the cause of action presented in this Count IV has
11   been dismissed from the case following entry of the Court’s Order Re Qustodio’s
12   Special Motion to Strike Pursuant to FRCP 12(f) and California Code of Civil
13   Procedure § 425.16 (Dkt. No. 102). The allegations supporting this cause of action
14   are maintained in this Second Amended Complaint for the purpose of preserving them
15   for appeal upon entry of final judgment in this case.
16         97.    Kajeet repeats and re-alleges all preceding paragraphs of this Complaint,
17   as though fully set forth herein.
18         98.    Kajeet initially contacted Qustodio in a letter dated June 8, 2018 and
19   addressed to Qustodio’s CEO, Eduardo Cruz. In that letter, Kajeet apprised Qustodio
20   of its claims of patent infringement against Qustodio (consistent with those presented
21   herein) and conveyed Kajeet’s desire to reach an amicable business solution to the
22   dispute rather than litigate. To that end, Kajeet offered Qustodio a license to the
23   entirety of Kajeet’s patent portfolio.
24         99.    The June 8, 2018 correspondence provided additional background
25   information about Kajeet, stating:
26                “Kajeet is a company conceived of in 1996 by Daniel J.
27                Neal and incorporated in 2003 with a vision for mobile
28                phones and services that could be safely used by children
                                                 32
            SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
Case 8:18-cv-01519-JAK-PLA Document 144-1 Filed 11/18/19 Page 34 of 42 Page ID
                                   #:7546


1                 and all those who love them. From Mr. Neal’s vision
2                 grew a patent portfolio of thirty-one (31) issued U.S.
3                 Patents with a number of pending applications directed to
4                 different aspects of this technology.”
5    and:
6                 “Kajeet is a successful growing operating company with
7                 over 65 employees. In addition to Daniel Neal, two other
8                 dads worked with Daniel to figure out how mobile
9                 technology, kids, and parents work best. They had the
10                foresight to protect their ideas through building a robust
11                patent portfolio. Kajeet is not a ‘patent troll.’ Kajeet,
12                having raised over $100 million in venture capital, is a
13                model of American invention, innovation and
14                commercial success.”
15          100. Kajeet continued to reach out to Qustodio over the next four months to
16   discuss its infringement claims and the possibility of reaching an amicable resolution
17   thereof to no avail. Qustodio ignored Kajeet’s letters and ultimately forced Kajeet to
18   file the present lawsuit.
19          101. Following filing of Kajeet’s Original Complaint on August 24, 2018, the
20   parties engaged in limited discussions exploring the possibility of early settlement.
21   Kajeet’s continued willingness to work with Qustodio to resolve the dispute was met
22   with threats by Qustodio to, among other things, make false public statements
23   intended to disparage Kajeet and sully its reputation within the parental controls
24   industry. Kajeet refused to be bullied, however, and responded by once again
25   apprising Qustodio that Kajeet is a practicing entity with several products on the
26   market and many employees.
27          102. On December 20, 2018, despite knowing the statements made therein to
28   be both false and defamatory, Qustodio (through its CEO Eduardo Cruz) followed
                                                 33
            SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
Case 8:18-cv-01519-JAK-PLA Document 144-1 Filed 11/18/19 Page 35 of 42 Page ID
                                   #:7547


1    through on its threat and published a press release disparaging Kajeet and its patents.
2    Specifically, the press release labels Kajeet a “patent troll” and a “threat to our
3    industry.” Further, the press release likens Kajeet to a bully filing “predatory patent
4    infringement lawsuits” and baldly asserts that Kajeet’s patents are directed to “abstract
5    ideas not protected under U.S. patent laws,” and are therefore invalid.
6              103. The press release was published through Los Angeles-based Globe
7    Newswire Inc. and remains available to the public via the Internet at URL:
8    https://globenewswire.com/news-release/2018/12/20/1670551/0/en/Qustodio-Invites-
9    Startups-Threatened-by-Kajeet-Inc-to-Join-in-Defensive-Action.html. A true and
10   correct copy of the release is attached hereto as Exhibit F and is incorporated herein
11   for all purposes.
12             104. In the legal community, “patent troll” is a “[d]isparaging term for
13   someone who sues for patent infringement but who does not make or sell any product
14   using the patented technology.”4 The term “patent troll” connotes “companies that
15   buy (usually inexpensive poor-quality) -- patents, and use them as a basis for
16   demanding royalty payments from other companies while threatening to sue non-
17   compliant companies.”5 In the business community, “patent troll” is a “perjorative
18   term for a company… that uses a portfolio of patents not to produce products but
19   solely to collect licensing fees or settlements on patent infringement from other
20   companies.”6 The negative “patent troll” rhetoric is especially strong in technology-
21   based industries.
22

23

24

25

26
     4
         See, https://www.law.cornell.edu/wex/patent_troll.
27
     5
         See, http://www.patentinsuranceonline.com/Trolls.html.
28   6
         See, https://www.britannica.com/topic/patent-troll.
                                                         34
               SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
Case 8:18-cv-01519-JAK-PLA Document 144-1 Filed 11/18/19 Page 36 of 42 Page ID
                                   #:7548


1           105. Kajeet is not a patent troll nor has Kajeet engaged in “predatory patent
2    infringement lawsuits” as Qustodio is well aware by virtue of communications
3    between the parties leading up to and during the present litigation as well as via
4    Qustodio and Kajeet’s relationship as competitors in the device management and
5    parental controls space. These false, negative, and malicious statements about Kajeet
6    made by Qustodio in its press release have caused and continues to cause financial and
7    reputational harm to Kajeet. For example, Google search results from January 11,
8    2019 for “kajeet” (a screen capture of which is attached hereto as Exhibit G and
9    incorporated for all purposes) returned Qustodio’s inaccurate and defamatory press
10   release as the top ‘News’ result, ahead of other articles covering newly released
11   products and grant programs of Kajeet. Those interested in learning more about
12   Kajeet and its new products are therefore more likely to wind up accessing Qustodio’s
13   defamatory press release and incorrectly associate Kajeet with the negative “patent
14   troll” rhetoric.
15
              111 u201t16629191.pdf            X      b   A Comprehensive List of He.i'   X   j   G   kajeel - Google Search         X    +
16                                © ii      httpsJ/www google.com/search?q=kajeet&cl1ent=fire                        110,.     •••   (9   *   Q.     Search




17                   gle              kajeet                                                                                                                     o f)
18                                    All      News         Images         Shopping           Videos          More                        Settings       Tools


                                      About 702 results (0.27 seconds)

19                                                         Qustodio Invites Startups Threatened by Kaj eet Inc. to Join in ..
                                                           GlobeNewswire (press release) • Dec 20. 2018
                                      'ii QLJStOdi<        LOS ANGELES, Dec. 20, 2018 (GLOBE NEWSWIRE) - Custodio LLC, one of the
20                                    ia                   world's leaders in online safety and digrtal well•being for ...




21                                                         3 must· haves for a mobile learning environment
                                      --;;a,'.]l~~:;;JJ eSchool News · Jan 7 , 2019
                                                        our mitiative to address digital equity issues began with the rollout of KaJeet
22                                                         SmartSpots for students who needed home Internet access In the




23                                                         Homework Gap Grant to Provide Mobile Hotspot Kits and LTE Service
                                                           T.H.E . Journal + Jul 25. 2018
                                                           K aj eet has launched its sea>fld..annual Homework Gap Grant program, which

24         II Q     Type here to search


25          106. Qustodio and Kajeet are competitors in the parental controls industry.
26   Upon information and belief, Qustodio’s press release characterizing itself as a hero
27   within the industry for defending itself against Kajeet, which is wrongfully described
28   as a “patent troll” and bully filing “predatory” lawsuits asserting invalid patents,

                                                                                                                             35
            SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
Case 8:18-cv-01519-JAK-PLA Document 144-1 Filed 11/18/19 Page 37 of 42 Page ID
                                   #:7549


1    drives customers and investors away from Kajeet. By providing a hyperlink to
2    Qustodio’s website at the outset of the press release, Qustodio seeks to use the
3    inaccurate and defamatory press release to draw these customers and investors to its
4    own website and products.
5          107. Qustodio’s bald assertions of invalidity of the Kajeet patents and that
6    they are directed only to abstract ideas diminishes the value of Kajeet’s patent
7    portfolio, which is the result of many years of innovative work and financial
8    investment by Kajeet. Upon information and belief, this along with the reputational
9    harm and loss of market share caused by Qustodio’s false and defamatory press
10   release have or will result in a loss of opportunities to obtain investment capital by
11   Kajeet, going forward.
12         108. The statements made by Qustodio in its press release are made with
13   malice and for the express purpose of disparaging Kajeet. They are not made in
14   anticipation of a subsequent litigation nor are they made in furtherance of any
15   objective germane to the issues of this case. For these and other reasons, Qustodio’s
16   statements are not protected by any applicable privilege.
17         109. Kajeet expressly reserves the right to assert additional claims in this
18   lawsuit against Qustodio based on additional public statements or publications of
19   Qustodio disparaging Kajeet, its business, its products, and/or its patents of which
20   Kajeet is not presently aware and may discover during the course of this litigation.
21         110. Kajeet has been damaged as a result of Qustodio’s conduct. Qustodio is,
22   thus, liable to Kajeet in an amount that adequately compensates Kajeet for damages
23   that are determined to have been suffered by Kajeet, such as loss of market share, loss
24   of investment capital, devaluation of Kajeet’s business and patents, reputational harm,
25   and expense necessary to defend itself against Qustodio’s conduct.
26
27

28

                                                 36
           SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
Case 8:18-cv-01519-JAK-PLA Document 144-1 Filed 11/18/19 Page 38 of 42 Page ID
                                   #:7550


1                                            COUNT V
2                                        Defamation by Libel
3          111. Kajeet recognizes that the cause of action presented in this Count V has
4    been dismissed from the case following entry of the Court’s Order Re Qustodio’s
5    Special Motion to Strike Pursuant to FRCP 12(f) and California Code of Civil
6    Procedure § 425.16 (Dkt. No. 102). The allegations supporting this cause of action
7    are maintained in this Second Amended Complaint for the purpose of preserving them
8    for appeal upon entry of final judgment in this case.
9          112. Kajeet repeats and re-alleges all preceding paragraphs of this Complaint,
10   as though fully set forth herein.
11         113. The press release attached hereto as Exhibit F and incorporated herein for
12   all purposes was published or caused to be published by Qustodio on December 20,
13   2018 on Globe Newswire Inc.’s website and remains available to the public via the
14   Internet at URL: https://globenewswire.com/news-
15   release/2018/12/20/1670551/0/en/Qustodio-Invites-Startups-Threatened-by-Kajeet-
16   Inc-to-Join-in-Defensive-Action.html.
17         114. Upon information and belief, this press release was authored by Qustodio
18   through its CEO Mr. Eduardo Cruz.
19         115. The press release asserts false statements regarding Plaintiff Kajeet,
20   Kajeet’s business, and Kajeet’s conduct in licensing and enforcing its patent rights.
21   Specifically, the press release labels Kajeet a “patent troll,” a “threat to our industry,”
22   and likens Kajeet to a bully filing “predatory patent infringement lawsuits.” These
23   statements were known to be untrue by Qustodio and Mr. Eduardo Cruz by virtue of
24   communications between the parties leading up to and during the present litigation as
25   well as via Qustodio and Kajeet’s relationship as competitors in the device
26   management and parental controls space.
27         116. The statements in this press release are made with malice and for the
28   express purpose of disparaging Kajeet. They follow threats made by Qustodio that it
                                                  37
            SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
Case 8:18-cv-01519-JAK-PLA Document 144-1 Filed 11/18/19 Page 39 of 42 Page ID
                                   #:7551


1    would pursue this exact course of action. Further, the statements are false and do not
2    reflect a fair and true reporting of Kajeet’s business, the validity of its patents, or the
3    conduct of the Parties preceding and during this litigation. They are not made in
4    anticipation of a subsequent litigation nor are they made in furtherance of any
5    objective germane to the issues of this case. For these and other reasons, Qustodio’s
6    statements are not protected by any applicable privilege.
7          117. As noted above, the use of the terms “patent troll,” “predatory,” and
8    “threat to our industry” are known and pejorative terms having pronounced negative
9    connotation in tech industries and among startups. As such, the false, negative, and
10   malicious statements about Kajeet made by Qustodio in its press release, standing
11   alone, are sufficient to cause, have caused and continue to cause financial and
12   reputational harm to Kajeet among its peers within the device management and
13   parental controls industry.
14         118. Qustodio’s false and defamatory press release is intended to and, upon
15   information and belief, does drive potential customers and investors away from
16   Kajeet. Qustodio’s bald assertions of invalidity of the Kajeet patents and that they are
17   directed only to abstract ideas diminishes the value of Kajeet’s patent portfolio which
18   diminishes Kajeet’s ability to license its patents.
19         119. Kajeet expressly reserves the right to assert additional claims in this
20   lawsuit against Qustodio based on additional public statements or publications of
21   Qustodio disparaging Kajeet, its business, its products, and/or its patents of which
22   Kajeet is not presently aware and may discover during the course of this litigation.
23         120. Kajeet has been damaged as a result of Qustodio’s conduct. Qustodio is,
24   thus, liable to Kajeet in an amount that adequately compensates Kajeet for damages
25   that are determined to have been suffered by Kajeet, such as loss of market share, loss
26   of investment capital, devaluation of Kajeet’s business and patents, reputational harm,
27   and expense necessary to defend itself against Qustodio’s conduct.
28

                                                  38
            SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
Case 8:18-cv-01519-JAK-PLA Document 144-1 Filed 11/18/19 Page 40 of 42 Page ID
                                   #:7552


1                                     VI. JURY DEMAND
2          121. Plaintiff hereby requests a trial by jury pursuant to Rule 38 of the Federal
3    Rules of Civil Procedure.
4                                VII. PRAYER FOR RELIEF
5          WHEREFORE, Plaintiff respectfully requests that the Court find in its favor
6    and against Defendant, and that the Court grant Plaintiff the following relief:
7          a.     Judgment that one or more claims of the Asserted Patents have been
8                 directly infringed, either literally or under the doctrine of equivalents, by
9                 Defendant, or judgment that one or more of the claims of the Asserted
10                Patents have been directly infringed by others and indirectly infringed by
11                Defendant, to the extent Defendant contributed to or induced such direct
12                infringement by others;
13         b.     Judgment that Defendant account for and pay to Plaintiff all damages to
14                and costs incurred by Plaintiff because of Defendant’s infringing
15                activities and other conduct complained of herein, including enhanced
16                damages as permitted by 35 U.S.C. § 284;
17         c.     Judgement that Defendant’s infringement is willful from the time
18                Defendant was made aware of the infringing nature of its products and
19                methods and that the Court award treble damages for the period of such
20                willful infringement pursuant to 35 U.S.C. § 284;
21         d.     That Plaintiff be granted pre-judgment and post-judgment interest on the
22                damages caused by Defendant’s infringing activities and other conduct
23                complained of herein;
24         d.     That the Court declare this an exceptional case and award Plaintiff its
25                reasonable attorney’s fees and costs in accordance with 35 U.S.C. § 285;
26                and
27         e.     That Defendant, its officers, agents, servants and employees, and those
28                persons in active concert and participation with any of them, be
                                                 39
           SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
Case 8:18-cv-01519-JAK-PLA Document 144-1 Filed 11/18/19 Page 41 of 42 Page ID
                                   #:7553


1              permanently enjoined from infringement of one or more claims of the
2              Asserted Patents or, in the alternative, if the Court finds that an injunction
3              is not warranted, Plaintiff requests an award of post judgment royalty to
4              compensate for future infringement;
5         f.   Judgment against Defendant for all damages to and costs incurred by
6              Plaintiff attributable to and/or resulting from Defendant’s defamation,
7              disparagement and/or trade libel; and,
8         g.   That Plaintiff be granted such other and further relief as the Court may
9              deem just and proper under the circumstances.
10

11   DATED: November 18, 2019             /s/ Corby R. Vowell
12
                                          Brandon C. Fernald
13                                        FERNALD LAW GROUP
14                                        510 W. 6TH Street, Suite 700
                                          Los Angeles, California 90014
15                                        Telephone: (323) 410-0320
16                                        Fax: (323) 410-0330
                                          Email: brandon.fernald@fernaldlawgroup.com
17

18                                        Attorney for Plaintiff
                                          KAJEET, INC.
19
20                                        Of Counsel:

21                                        Jonathan T. Suder
22                                        Michael T. Cooke
                                          Corby R. Vowell
23                                        Richard A. Wojcio, Jr.
24                                        FRIEDMAN, SUDER & COOKE
                                          Tindall Square Warehouse No. 1
25                                        604 East 4th Street, Suite 200
26                                        Fort Worth, Texas 76102
                                          Telephone: (817) 334-0400
27                                        Facsimile: (817) 334-0401
28                                        Email: jts@fsclaw.com
                                          Email: mtc@fsclaw.com
                                              40
          SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
Case 8:18-cv-01519-JAK-PLA Document 144-1 Filed 11/18/19 Page 42 of 42 Page ID
                                   #:7554


1                                      Email: vowell@fsclaw.com
2                                      Email: wojcio@fsclaw.com

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                          41
          SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
